Dissenting Opinion by
Mr. Justice Bell:
Plaintiff on May 18, 1954, pursuant to an ordinance of Snowden Township, made a written application to the Board of Supervisors for the operation of a garbage disposal project using the sanitary fill method. The Chairman of the Board collaborated with plaintiff in the preparation of his written application and presented it to a meeting of the Supervisors held on May 1954. The Supervisors unanimously agreed to authorize plaintiff to operate this garbage disposal project in accordance with the provisions which were set forth in its letter to plaintiff’s attorney dated May 22nd. These provisions were satisfactory to plaintiff and were to be embodied in a “formal” agreement to be prepared by the Supervisors. The testimony showed that the sole reason for the Supervisors’ authorization *141of May 22, 1954, was to assure plaintiff that he could proceed with the purchase of the two particular properties in question for the purpose of using them as a dump for disposal of the garbage.
The authorization or permit by Snowden Township was as follows:
“May 22, 1954
“Mr. Joseph Zupaneic
Brownsville Boad
Broughton, Pa.
“Dear Mr. Zupaneic:
“At a special meeting of the Board of Supervisors held at the Township Building on Saturday, May 22, 1954, it was unanimously agreed to authorize you to operate a garbage and rubbish disposal dump * using the Sanitary Fill Method. This must be conducted in accordance with Township Ordinance No. 2 effective January 24, 1947 and additional requirement as follows :
“1. No vehicles other than those owned or rented by you shall use this dump to dispose of any garbage or rubbish.
“2. Special chemicals shall be used to eliminate rodents, flies, etc. and shall be applied in such a manner that it will not effect the surface on or surrounding this dump.
“3. All garbage and rubbish must be covered at least once a day with approximately three (3) feet of ground.
“4. A sketch naming boundaries of the land to be used must be submitted. (No survey necessary.)
“5. A formal agreement listing these additions will be drawn up fqr your signature.

*142
“This letter is being written in order to avoid delay in your plans.

*


“Enclosed please find a copy of Ordinance No. 2.
Yours very truly,
James A. Ross Secretary.”
Moreover, the Chairman of the Board informed the Keystone Mortgage Company, of which he was Treasurer, that a permit had been issued to plaintiff by the Supervisors for this project on May 22, 1954, and that it was proper for the Company to make a mortgage loan to plaintiff secured on the properties in question. This the Company proceeded to do.
Plaintiff on May 24, 1954, relying upon the Supervisor’s authorization or permit of May 22nd, entered into a written agreement to purchase one of the properties for $5,000., and on June J¡, 1954, entered into a written agreement to purchase the other property for $15,000. He paid $20,000. cash for the two properties on July 6, 1954, and received a deed for them, which was recorded on the 7th of July, 1954. This very important point was completely overlooked by the majority. Although the properties were called abandoned farms they were actually abandoned coal pits or excavations, gorge-like in appearance, which were suitable only for a dump of some kind, such as a garbage disposal project. They were in a very remote section of the Township — for example, there were only two houses within two miles of these farms.
On July 7, 1954, the Board of Supervisors met to discuss the problem of rubbish disposal by the sanitary fill method. No notice of this meeting was given to plaintiff. At the meeting over 1100 residents protested *143the sanitary fill method. The Supervisors, as a result of those protests, held a meeting on July 15, 1954, and prohibited the dumping of garbage and rubbish within the boundaries of Snowden Township forever.
The formal agreement was never drawn up by the Supervisors for plaintiff’s signature but plaintiff has acted in reliance upon and on the faith of the permit and is ready, willing and able to execute an agreement embodying all the terms of the permit. Defendant cannot take advantage of its own technical default or its own wrongdoing especially where as here the properties purchased by plaintiff for a garbage disposal dump are almost valueless for any other purpose.
The action of the Board in revoking the permit was arbitrary, unjust and illegal. Furthermore, the Board’s action violated the plaintiff’s constitutional rights which had become vested when he purchased the properties in good faith and in reliance upon the Board’s authorization or permit: Lower Merion Township v. Frankel, 358 Pa. 430, 57 A. 2d 900; Herskovits v. Irwin, 299 Pa. 155, 149 A. 195.
Herskovits v. Irwin, 299 Pa., supra, is on its facts analogous to and rules the instant case. In that case a property owner was issued a permit for the foundations of a six-story apartment building. His plans and specifications for the building were approved. However, before a final building permit was issued as required by the ordinance, the zoning law was changed and the height of buildings was limited to three stories. The Court held that the builder’s rights had become vested and that a revocation would be a violation of his Constitutional rights, and said: “ i Where a permit to build . . . has been acted upon and . . . the owner has . . . proceeded to incur obligations ... in good faith . . . [his] rights are then vested, property rights, *144[wbicb are] protected by tbe federal and state constitutions.’ ”
For these reasons I would reverse the Order of the lower Court and issue a mandamus compelling the Supervisors to reinstate the permit originally granted to the plaintiff on May 22, 1954.
Mr. Chief Justice Horace Stern and Mr. Justice Musmanno join in this dissenting opinion.

 Italics, ours.


 Italics, ours.